Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pizzorno et al. (US 2019/0225030 A1).
Regarding claim 1, Pizzorno teaches a tire (Para. [0059]) comprising at least one block (Fig. 3, Ref. Num. 21) partitioned by a groove (Fig. 3, Ref. Num. 3, 5, 16, 17) wherein the at least one block comprises a plurality of corners including a first corner (See Recreated Fig. 3 below), a first corner recess (Fig. 3, Ref. Num. 16) at which a portion toward the exterior in a tire radial direction at the first corner is recessed relative to a reference surface of the groove, a first corner projection (Fig. 3, Ref. Num. 18) that is arranged toward the interior in the tire radial direction from the first corner recess and that protrudes toward the exterior of the at least one block, and wherein the first corner projection protrudes from the reference surface of the groove (Fig. 4, Ref. Num. 18).

    PNG
    media_image1.png
    269
    354
    media_image1.png
    Greyscale

	Regarding claim 4, Pizzorno teaches that an end face of the first corner recess (Fig. 4, Ref. Num. 28) extends from an outside surface in the tire radial direction of the at least one block to a location toward the interior in the tire radial direction from a center in the tire radial direction of the at least one block.
	Regarding claim 5, Pizzorno teaches that the edge length of the first corner projection appears to be longer than the edge length of the first corner recess (Fig. 6).
	Regarding claim 6, Pizzorno teaches that a dimension in the tire radial direction of the first corner projection is uniform (Fig. 5, Ref. Num. d1).
Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (JP H11-263103 A, with English Machine Translation).
Regarding claim 1, Kurokawa teaches a tire (Para. [0012]) comprising at least one block (Fig. 6c, Ref. Num. 18) partitioned by a groove (Fig. 6a, Ref. Num. 24) wherein the at least one block comprises a plurality of corners including a first corner (See Recreated Fig. 6a below), a first corner recess (Recess in the first corner) at which a portion toward the exterior in a tire radial direction at the first corner is recessed relative to a reference surface of the groove, a first corner projection (Fig. 6a, Ref. Num. 22) that is arranged toward the interior in the tire radial direction from the first corner recess and that protrudes toward the exterior of the at least one block, and wherein the first corner projection protrudes from the reference surface of the groove (Fig. 6a, Ref. Num. 22).

    PNG
    media_image2.png
    263
    402
    media_image2.png
    Greyscale

Regarding claim 4, Kurokawa teaches that an end face of the first corner recess (Fig. 6a, Ref. Num. 22b) extends from an outside surface in the tire radial direction of the at least one block to a location toward the interior in the tire radial direction from a center in the tire radial direction of the at least one block.
	Regarding claim 5, Kurokawa teaches that the edge length of the first corner projection appears to be longer than the edge length of the first corner recess (Fig. 6a, Ref. Num. 22).
	Regarding claim 9, Kurokawa teaches that all corners of the first corner projection (Fig. 6a, Ref. Num. 22) are obtuse angles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2019/0054769 A1) in view of Ohashi (JP 5270304 B2, with English Machine Translation).
Regarding claim 1, Hoshino teaches a tire (Para. [0026]) comprising at least one block (Fig. 1, Ref. Num. 5C) partitioned by a groove (Fig. 1, Ref. Num. 3B, 4C) wherein the at least one block comprises a plurality of corners including a first corner (See Recreated Fig. 1 below), a first corner recess (See Recreated Fig. 1 below, located in the first corner) at which a portion toward the exterior in a tire radial direction at the first corner is recessed relative to a reference surface of the groove. However, Hoshino does not teach that there is a first corner projection located in the first corner recess.

    PNG
    media_image3.png
    345
    226
    media_image3.png
    Greyscale

In an analogous art, Ohashi teaches a tire with a plurality of blocks which as projections (Fig. 2, Ref. Num. 5) that protrude from the reference surface of the groove (Fig. 3b, Ref. Num. 5), are located on all corners of the blocks (Para. [0017]), and can be present on blocks in many different shapes (Para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hoshino with Ohashi in order to add projection surfaces protruding from the reference surface of the groove in every corner of the block. This modification will increase the block rigidity at all corners of the block to reduce the rolling resistance of the tire (Ohashi; Para. [0017]). With these corner projections being added to all corners of the block, there will be a first corner projection present in the first corner recess of Hoshino.
Regarding claim 2, Hoshino teaches that the block comprises a first and second block face (See Recreated Fig. 1 above) and a block recess (See Recreated Fig. 1 above).
Regarding claim 3, Hoshino teaches that the tire comprises a main groove (Fig. 1, Ref. Num. 3B) that extends in the tire circumferential direction, that the first corner and first block face the main groove (See Recreated Fig. 1 above), and that a first end of the block recess is contiguous with the main groove (See Recreated Fig. 1 above).
Regarding claim 4, Hoshino in view of Ohashi teaches that an end face of the first corner recess (Ohashi; Fig. 3b) extends from an outside surface in the tire radial direction of the at least one block to a location toward the interior in the tire radial direction from a center in the tire radial direction of the at least one block.
Regarding claim 5, Hoshino in view of Ohashi doesn’t explicitly teach that the edge length of the first corner projection will be longer than an edge length of the first corner recess; however, as the projection taught by Ohashi in a circular projection rounding the corner and the edge length of the recess is a straight line, It would have been obvious to one of ordinary skill in the art before the effective filing to make the edge length of the first corner projection will be longer than an edge length of the first corner recess.
Regarding claim 6, Hoshino in view of Ohashi teaches that the first corner projection is a stepped surface (Ohashi; Fig. 3, Ref. Num. 5; Para. [0023]) which will make the radial dimension uniform.
Regarding claim 7, Hoshino teaches that a second end of the block recess is located at the interior of the at least one block (See Recreated Fig. 1 above).
Regarding claim 8, Hoshino in view of Ohashi teaches that the first corner projection (Ohashi; Fig. 3b, Ref. Num. 5) protrudes from a reference surface of the main groove (Fig. 3b, Ref. Num. 3).
Regarding claim 10, Hoshino in view of Ohashi teaches a tire wherein the first corner (See Recreated Fig. 1 below) is adjacent to a first side (See Recreated Fig. 1 below) in the tire circumferential direction of the first block end face (See Recreated Fig. 1 below), that the plurality of corners include a second corner (See Recreated Fig. 1 below) adjacent to a second side (See Recreated Fig. 1 below) in the tire circumferential direction of the first block end face, wherein the at least one block comprises a second corner recess (Recess located in the second corner) at which a portion toward the exterior in the tire radial direction at the second corner is recessed relative to the reference surface of the groove, and that a second corner projection is present (Ohashi teaches that the projections are added to all corners of the block) that is arranged toward the interior in the tire radial direction from the second corner recess and that protrudes toward the exterior of the at least one block (Ohashi; Fig. 3b, Ref. Num. 5), and wherein the second corner projection protrudes from the reference surface of the groove (Ohashi; Fig. 3b, Ref. Num. 5).
Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (JP H11-263103 A) in view of Nakano (US 2019/0023079 A1).
Regarding claim 2, Kurokawa teaches that the tire block comprises a first and second block end face (See Recreated Fig. 6a above); however, Kurokawa does not teach a block recess contiguous with the first block end face.
In an analogous art, Nakano teaches a tire with blocks (Fig. 1, Ref. Num. 6) that has a pair of sipes (block recesses) (Fig. 6, Ref. Num. 42, 43) where one sipe connects to each side in the width direction of the block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kurokawa with Nakano to add a pair of sipes to the blocks that connects to each side in the width direction of the block. This modification will improve the on-ice/on-snow performance of the tire (Nakano; Para. [0050]). Since the two sipes are contiguous with each width direction side of the block, one of them will be contiguous with the first block end face.
Regarding claim 3, Kurokawa in view of Nakano teaches that the tire comprises a main groove (Kurokawa; Fig. 4, Ref. Num. 14) extending in a tire circumferential direction and the first corner and first block end face abut the main groove, and the first end of the block recess is contiguous with the main groove (Nakano; Fig. 6, Ref. Num. 3, 4, 42, 43).
Regarding claim 7, Kurokawa in view of Nakano teaches that a second end of the block recess is located at the interior of the at least one block (Nakano; Fig. 6, Ref. Num. 42, 43).
Regarding claim 8, Kurokawa teaches that the first corner projection (Fig. 6a, Ref. Num. 22) protrudes from a reference surface of the main groove (Fig. 6a, Ref. Num. 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749